The" opinion of the court was delivered by
Redfield, J.
The important question in this case is, whether a child, or foster-child, remaining at the house of its parent, after the age of, majority, and making that a home, the same as before, and assisting in the household labors, (the child being a daughter,) is entitled to a pecuniary compensation for her labor, the same as a stranger. We think it difficult to lay down any general rule upon the subject. Every case will be more or less affected by its own peculiar circumstances. The amount and kind of labor, the ability and necessity of the parent, the course of dealing between the parties, whether they keep accounts or not, whether the demand for compensation is made early, or is delayed for many years after the relation began, or, as in the present case, after it terminated, these, and many similar circumstances, will be significant' indications of the expectation of the parties, at the time of the relation subsisting, which should determine their rights. The matter is, perhaps, as well summed up by Chief Justice Shaw, in Guild v. Guild, 15 Pick. 129, as it can be. “ Such a continued residence of a daughter may, indeed must, be regarded under one of these three aspects; She may be a servant,.or housekeeper, expecting pecuniary compensation for services, or she may be a boarder; expecting to pay pecuniary compensation for accommodations and subsistence; • or she may be a visiter, expecting neither to make, nor pay compensation. Perhaps it might be safe to consider the latter predicament as embracing the larger number of case?.”
This would lead us to the same conclusion to which the court came in the case of Fitch v. Peckham's Executrix, 16 Vt. 150. The rule there laid down by the chief justice is, that the law in *561such cases will not ordinarily imply a promise on the part of the parent to make pecuniary compensation for the child’s labor; or on the part of the child to make such compensation for her board. If the child, in such circumstances, bring suit for pay, it is incumbent upon her to show, that, at the time, it was expected by both parties that she should receive such compensation, or that the circumstances, under which the services were performed, were such, that such expectation was reasonable and natural.
In. fact, I apprehend the circumstances of each case will usually remove all doubt of the expectation of the parties at the time. In the present case the plaintiff’s wife had been brought up from a child by the defendant. At the time she became of age the defendant told her she was free to leave him, if she chose ; if she remained with him, and did well, he would do well by her. This was in 1829, or 1830, and she continued to reside with defendant until 1836, and labored most of the time. “ She lived in the family, as a member of it, and was uniformly treated as before she became of age.” Neither party kept any account against the other; the plaintiff’s wife had what she needed for her support, as before, and when she left, neither party expected her to return, to reside any more with defendant. No settlement was made, and no claim for compensation made, until after the intermarriage of the plaintiffs, 12th January, 1842. About the first of February, 1841, she returned to live with the defendant at his request, and worked for him until about three weeks before her marriage. During this time the auditor estimates her services at $37.50, and reports that the defendant furnished her with money and other things, such as she needed for housekeeping, to the amount of $108.14. The auditor farther reports, that $30 only of this last sum was paid to go towards the last term of labor, which would leave a balance in the plaintiffs’ favor, upon the last service, of $8.55, including interest.
In regard to the first term of service, or residence, after the plaintiff’s wife became of age, it is very obvious that neither party expected she was to receive any other pecuniary compensation, than what defendant’s generosity might prompt him to give. But in regard to the latter, it seems different. There is nothing which would induce us to doubt, that compensation was expected. The only wonder is, that, when the defendant delivered $108 during that *562term, he should not have first paid his debt, and left the balance to go upon the score of gratuity,, or generosity. Men are very likely to meet their debts first, and then discharge the more imperfect obligations. And it would seem that the auditor may have arbitrarily applied one certain item of $30 (money) towards the last services, upon the mere supposition that that would best meet the moral equity of the case. Be that as it may, it is his province to decide thé facts; and, as they stand, the plaintiffs are entitled to judgment for the sum of $8.55. From the abstract in the Law Magazine, No. 5, April, 1844, p. 166, it seems that the Supreme Court of Pennsylvania have recently had this subject under consideration, and have come to the same determination as here made, which, in every view of the case, seems most just and reasonable.
Judgment of the county court reversed, and judgment for the plaintiffs for $8.55.